IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KATHRYN F. LEIGHT AND JOHN L.      : No. 29 WAL 2019
LEIGHT, HER HUSBAND,               :
                                   :
                  Petitioners      : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
                                   :
            v.                     :
                                   :
                                   :
UNIVERSITY OF PITTSBURGH           :
PHYSICIANS, UPMC, UNIVERSITY OF    :
PITTSBURGH OF THE                  :
COMMONWEALTH SYSTEM OF HIGHER :
EDUCATION, SUSAN SHICK, AND        :
PHILLIP L. CLARK, ADMINISTRATOR OF :
THE ESTATE OF JOHN F. SHICK,       :
DECEASED,                          :
                                   :
                  Respondents      :


                                         ORDER



PER CURIAM

      AND NOW, this 3rd day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:
      Under the Mental Health Procedures Act, 50 P.S. [§]§ 7101[-7503], as
      interpreted by this Court in Goryeb v. Com. Dept. of Public Welfare, 575
A.2d 545 (Pa. 1990), can physicians who recognize that their patient is
      severely mentally ill and a clear and present danger to others, decide that
      he requires emergency involuntary examination under Section 302 of the
      Act, take affirmative steps to cause the examination to occur, but then
      grossly negligently fail to complete the process, be liable for injuries caused
      when their dangerous, mentally ill patient then engages in a mass shooting
      incident?